Carpenter, J.
concurred.
Randolph, J. On the trial of this cause at the Hunterdon Circuit a verdict was rendered for the plaintiff, which the defendant now seeks to set aside on the ground of several exceptions taken to the ruling and charge of the judge at the trial.
The first exceptions are to the admission in evidence of two deeds under which the lessor of the plaintiff claims title to the premises. The deeds are from Mindart Earlee, deed., the father of the plaintiff, to his son Francis A. Farlee; one is dated Oct. 23, 1830, purporting to have been made in consideration of one dollar, and for natural love and affection, and the better maintenance of his said son, and to convey amongst other property, twenty acres of the disputed premises. The other is from and to the same persons, and bears date in August, 1818 — and convoys something over two hundred and thirty-five acres, being the residue of the farm in dispute. The objection urged to the admission of these deeds is on account of erasures appearing on the face of the deeds themselves. The first deed appears to have been originally drawn to the grantee his heirs and assigns, and to have been altered by erasing the word assigns, and interlining the word bodily before the word heirs, in the several parts of the deed where these words occur — no note of the time of the alteration appearing on the face of the deed. The second deed has the word assigns erased, and the name of Anthony M. Farlee interlined as a joint grantee with the plaintiff, which was not covered by the note at the bottom of the deed, and which the plaintiff in offering the deed in evidence, proposed subsequently to prove had been inserted after the deed was executed, without his the plaintiffs knowledge or consent. Whether the alteration was before or after the execution is a question for a jury ; if it be against the interest of the grantee, in the absence of evidence to the contrary, the presumption is that it was done at or before the execution, or at all events not by the grantee or *289at his instance, and if by a stranger will not affect his title.— Cumberland Bank v. Hall, 1 Halst. 215—3 Phil. Ev. (by Cowen) 1317—Shep. Touchstone, 68-9. Whatever might be the effect of the alterations on the estate of the grantee, they cannot destroy the deeds. 2 Burr. 191-6—9 Cranch, 37. The deeds having been proved, they were competent to be used in evidence, leaving the alterations to be explained by future evidence, or be judged of by the jury.
The next objection embraces several exceptions taken by the defendant to the overruling of evidence offered by her for the purpose of shewing that the deed of 1818 had never been delivered by the grantor. .1. A part of the deposition of Jane Stout going to shew that the deed was in the custody of her husband long after the time it bears date, and that the lessor of the plaintiff slept in the room where it was kept, and stole or took the deed away. 2. The testimony of Joseph Magie, offered to prove a conversation in 1837, between grantor and grantee, and that the former charged the latter with stealing the deed from Stout, sometime after the period of its date. 3. The declarations and acts of the grantor many years after the period of the date of the deed, going to shew that he had never delivered the same, and also the instructions given by grantor to Mr. Stout the depository of the deed, that the same should never be delivered to any one except himself. It appears from the state of the case, that at the date of the deed the grantor was a minor, and that the deed sometime after that period was placed in the hands of Mr., Stout for safe keeping, where it remained until the plaintiff in some way obtained possession of it a few years before the suit was brought, and whilst the grantor was still living. Whether the testimony rejected was competent to go to the jury, depends upon the character of the issue, which appears to have been the delivery or non delivery of the deed. Had the plaintiff simply rested his case upon the production of the deed, with its acknowledgment or proof of execution thereon, and the fact of its being in his possession, then any thing which could have rebutted that possession as being a delivery from the grantor, would have been legal evidence, as tending to overrun the presumption arising from the plaintiff’s case— *290but the plaintiff sets up an actual legal delivery to him at the time the deed bears date and was executed, and disclaims a delivery at any other time, and in accordance therewith he produces a large number of witnesses, to prove that the deed at the time it bears date was actually signed, sealed and acknowledged by the grantor, and delivered by him into the hands and custody of the grantee, then a minor of some nine or ten years of age; that afterwards the grantor himself took the deed and kept it in his own custody for some time, and subsequently placed it in the hands of Stout to preserve in safety the interests of the grantee, fearing that some person might destroy the deed. Also the acts and declarations of the grantor, going to show that he had never given or delivered the deed to his son Asbury, and that he was perfectly satisfied that'it should be so for more than twenty years, and until after a change occurred in the grantor’s family. The deed was of little use to the grantee during the lifetime of the grantor, as the estate conveyed was subject to his life-estate, which explains why it was so long out of the possession of the grantee. All the plaintiff’s evidence put to the jury the question of delivery in 1818, at the time of the execution, and at no other time; whether it was so delivered, was a question for the jury to determine under the direction of the court; to rebut this evidence the defendant proposes' to shew that after more than twenty years had .elapsed from the time of the alleged delivery, the plaintiff stole the deed from the custody of Stout, and that the acts and declarations of the grantor then went to show that he never had delivered the deed. If a delivery took place in 1818, it was of no consequence howthe plaintiff came in possession of it twenty years afterwards, or whether he ever came into possession of it after that period ; provided he could prove the contents and the delivery of the deed; and so if the deed had been lost or destroyed, he must recover upon the strength of his alleged delivery at the time of the execution, or not at all. The estate was then vested in him, or it never was, and he must recover upon that delivery or fail in the suit; and it is no answer to say, why no delivery took place in 1818, because in 1840, when you got possession of it, there was no delivery, but you obtained it by fraud or by theft. Such *291evidence was aside of the issue, and calculated to prejudice the jury, and mislead them, from the true point of controversy, and was properly rejected.
As to the subsequent acts and declarations of the grantor, not coining under the head of res gestm, as forming part of the transactions proved by the plaintiff, the rule is too plain and too well settled to require discussion or the citing of authorities, that whilst the declarations and acts of the grantor are evidence in support of his deed, they cannot be received to destroy it, especially so after the acquiescence of the grantor himself for a number of years- — the evidence coming under this head could not have been legally received.
If my opinion be correct on the foregoing points, then it follows that the exceptions taken to the charge, or rather to the refusal to charge as desired, must also be incorrect. 1. That possession and execution of the deed was only presumptive evidence of delivery, was an abstract proposition not within the case. 2. And the same may bo said of the second, that such presumption may be overcome by shewing that grantee came wrongfully into possession of the deed. 3. Unless grantee parts with all control of the deed, there is no delivery, no matter when the wrongful possession was obtained — the first part is found in the charge, and the second was not in the case, and was improperly connected with the first, implying that the only delivery was a possession wrongfully obtained.
Taking the whole case*together, and from a careful examination of it, and of the points urged and authorities on the subject, I am unable to discover any error in the proceedings, and think therefore that the rule should be discharged.
New trial granted, with costs to abide the event of the suit.
Cited in Hunt v. Gray, 6 Vr. 230; Cannon v Cannon, 11 C. E. Gr. 320.